DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8, 10, 13, 14, 17-19 and 21 in the reply filed on 4/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22, 43, 61-63 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 13, 14, 17-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim embraces any mammalian cell comprising at least four distinct recombination target sites (RTS), an adenovirus gene (Ad) and a promoter, wherein at least four RTS, the Ad gene and the promoter are chromosomally-integrated within the NL1 locus or the NL2 locus (claim 7). Claims further limit the base claim comprising a therapeutic gene of interest, wherein the therapeutic gene of interest is chromosomally-integrated (via AAV) (claim 19). 
The claims broadly encompass any in vitro, in vivo or in utero genus of mammalian cell derived from any species comprising plurality of at least four distinct RTS, wherein the at least four RTS are chromosomally-integrated within the undefined and broad genus of NL1 locus  (Cricetulus griseus, 179771 bp) or the NL2 locus (Cricetulus griseus 1947607 bp) and a therapeutic gene of interest is located between the at least four RTS. It is noted that for NL1 loci or NL2 loci there is no annotated gene identified. Further, dependent claim 2 encompass HEK293 cell including adherent and suspension-adapted variants, CHOK1SV cell including all variants, a CHOK1SV GS-KO (glutamine synthetase knockout) cell including all variants.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116. In The Regents of the University of California v. Eli Lilly(43 USPQ2b 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(1 ), the court states that "An adequate written description of a DNA. .. ' required a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure.
The specification defines the term "distinct recombination target sites" refers to non-identical or hetero-specific recombination target sites (see parag. 0065). The term "located between two of the RTS" (claim 13) refers to an Ad gene located between two of the RTS, i.e., with one of the RTS located 5' of the gene and a different RTS located 3' of the gene (see parag. 0079). The term integrating refers to the integration, e.g. insertion, of the exchangeable cassette into the chromosome. In some embodiments, integration is mediated by a site-specific recombinase. In some embodiments, the inventors find that the use of SSI eliminates the need to clone cells from those transfected, as the cells are homogenous in their genetic composition (see parag. 00106). The specification further defines that the term “integrated within the NL1 locus” or “integrated within the NL2 locus” will include integration within about 50,000 bp, within about 40,000 bp, within about 30,000 bp, within 20,000bp or within 10,000 bp of the indicated genomic coordinates (see parag. 0077). 
Importantly, the specification teaches in parag. 0067 that “the term “landing pad” refers to a nucleic acid sequence comprising a first recombination target site chromosomally-integrated into a host cell. In some embodiments, a landing site comprises two or more recombination target sites chromosomally integrated into a host cell. In some embodiments, the cell comprises 1, 2, 3, 4, 5, 6, 7, or 8 landing pads. In some embodiments, landing pads are integrated at up to 1, 2, 3, 4, 5, 6, 7, or 8 distinct chromosomal loci.” Broadly, the claims encompass any mammalian cells comprising landing pads integrated across any chromosomal locus including multiple undefined and non-related chromosomal loci such as the NL1 and NL2 loci recited in the claims and expanded upon below.
The breadth of the term "mammalian cell" includes cells from any member of the order mammalia, such as, for example, human cells, mouse cells, rat cells, monkey cells, hamster cells, and the like. In some embodiments, the mammalian cell is a mouse cell, a human cell, a Chinese hamster ovary (CHO) cell. The specification further teaches that cells include pluripotent stem cells, including embryonic stem cells (ESCs), adult stem cells, induced pluripotent stem cells (iPSCs), tissue specific stem cells (e.g., hematopoietic stem cells) and mesenchymal stem cells (MSCs) (see parag. 00121). 
Thus, the claim as broadly encompass ex vivo or in vivo genetically modified human embryo. The guidance provided in the specification is limited the transient production of AAV in CHOK1SV GS-KO cells and permanent expression of AAV in CHOK1SV GS-KO and HEK293 cells (Examples 1-5).
The DNA sequences of NCBI accession number for Cricetulus griseus unplaced genomic (scaffold, CriGri_1.0 scaffold2552 (NL1) is a whole genome shotgun sequence of 179790 bp in length of locus NW_003615899.1 (SEQ ID NO: 32, NL1 locus) and shotgun sequence of 1948243 bp in length of locus NW_003613834.1 (SEQ ID NO: 33, NL2 locus) respectively. In the instant case, NCBI does not teach chromosomal hot-spots or the any specific genomic integration sites with NL1 or NL2 locus. In the instant case, claims read on a genus of mammalian cells comprising genus of at least any four distinct RTS, an Ad gene and a promoter that are chromosomally integrated within any site of 179790 bp of NL1 or within 1948243 bp of NL2 locus respectively. One of skill in the art would have to identify at least four distinct recombination target sites within these loci, type of recombination, corresponding targets linked to those recombination, and specific location of the integration site for those four RTS, the Ad gene and a promoter for effective integration. 
The specification however has not disclosed that the four RTS, the Ad gene and promoter could be chromosomally integrated within any site of NL1 or NL2 locus as broadly embraced by the claims. There is no evidence on the record between a relationship between the structures of the DNA molecules that are embraced by the boundaries of the location of the NL1 locus or the exact boundaries of the location of the NL2 locus of Cricetulus griseus, that would provide any reliable information about the structure of DNA molecules within the genome of genus of mammalian cells including HEK293 adherent and suspension-adapted variants, CHOK1SV cell including all variants, a CHOK1SV GS-KO cell including all variants, yet to be identified. There is no evidence on the record that the exact boundaries of the location of the NL1 or NL2 locus that ranges 179790 bp of NL1 or 1948243 bp of NL2 of Cricetulus griseus in one mammalian cells could extend to corresponding loci in other mammalian cells as broadly embraced by the genus of mammalian cells. The specification is further silent administration route to achieve the desired multiple and distinct recombination under in vivo condition. The description of the present application discloses the desired loci and the desired distinct and multiple recombination target sites are the result of a screening procedure of which the results are unpredictable and may be different from one producer cells to other producer cells. 
The claimed invention as a whole is not adequately described if the claims require essential or critical hot spot sites for integration of the four RTS, the Ad gene and promoter which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). The skilled artisan cannot envision the detailed chemical structure of the encompassed by unpredictable screening procedure in undefined and unclear loci, possibly present in undefined type cells as encompassed by genus of mammalian cells in undefined mammalian species, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
Therefore, Applicant was not in possession of the genus of in vitro, in vivo or in utero mammalian cell derived from any species comprising plurality of at least four distinct recombination target sites (RTS), the Ad gene and promoter wherein at least four RTS, Ad gene and promoter are chromosomally-integrated within the undefined and broad genus of NL1 locus  or the NL2 locus as encompassed by the claims, but rather Applicants have demonstrated possession of CHOK1SV GS-KO and HEK293 cells comprising at least four RTS, an Ad gene and a promoter, wherein the RTS, Ad gene and promoter are chromosomally-integrated at the Fer1L4, NL1 or NL2 locus.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.'' Accordingly, Applicants have not adequately disclosed the relevant identifying characteristics of a representative number of species within the claimed genus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the trademark/trade name CHOKI1SV™ cell and CHOKI1SVGS-KO™ cell.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe CHOKI1SV™ cell and CHOKI1SVGS-KO™ cell that enables the rapid expression of highly productive and stable recombinant cell line, accordingly, the identification/description is indefinite. Appropriate correction is required. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632